DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-10 is considered eligible subject matter.  Claims 1-10 claim a device and a method that cannot be interpreted as an abstract idea.   Even if the claims could be interpreted as an abstract idea, there is evidence of a practical application, i.e. inspection of samples, and the claims provide a use of a particular system with a light, detector and controller that is more than a generic computer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5817945 (Morris et al) in view of U.S. Patent Application Publication No. 20050036151 (Gornick et al) and U.S. Patent Application Publication NO. 20130222574 (Nagasaki et al).
Regarding claim 1, Morris et al discloses a stress luminescence measurement method comprising the steps of placing a stress luminescent material (col. 1, lines 55-56) on a surface of a sample (fig. 4, item 122); irradiating the stress luminescent material with excitation light (fig. 4, item 124); acquiring a first captured image by imaging the stress luminescent material during irradiation of the excitation light (fig. 4, item 126); applying a load to the sample (fig. 4, item 128); and acquiring a stress luminescence image by imaging stress luminescence of the stress luminescent material (fig. 4, item 132).  Morris et al discloses that when the material is imaged/ prior to imaging, the material is irradiated with the excitation light as a desired condition (fig. 4, items 124, 126, 130, 132).  
Morris et al does not disclose expressly prepping the test material with desired conditions after removal of the load; acquiring a second captured image with those conditions by imaging the test  material in a state in which the load has been removed; and storing the first captured image (before load image) and the second captured image (after load image) in a memory in association with the stress luminescent image (load image). 
Gornick et al discloses prepping the test material with desired conditions after removal of the load with the irradiation (page 9, paragraph 94, page 5, paragraph 34); acquiring a second captured image with those conditions by imaging the test  material in a state in which the load has been removed, after the load (page 5, paragraph 34); and storing the first captured image (before load image) and the second captured image (after load image) in a memory with the stress luminescent image (load image) (page 5, paragraph 45).
Morris et al and Gornick et al are combinable because they are from the same field of endeavor, i.e. inspection using strain.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to take images after the strain has been applied and store the images.
The suggestion/motivation for doing so would have been to provide a more robust system by keeping accurate and up to date data.
	Morris et al (as modified by Gornick et al) does not disclose expressly the images are stored in association with each other (fig. 9).
	Nagasaki et al discloses images of an inspection item are stored in association with each other.
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store the images in association with each other.
The suggestion/ motivation for doing so would have been to provide a faster method to for finding images in application.
Therefore, it would have been obvious to combine the method of Morris et al with the after imaging of Gornick et al and the storing of Nagasaki et al to obtain the invention as specified in claim 1.
Claim 6 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 6.  Claim 6 distinguishes from claim 1 only in that it is a device for measuring luminescence stress comprising: a light source configured to irradiate the stress luminescent material; a load application mechanism configured to apply a load to the sample; a camera configured to image the stress luminescent material; a controller configured to control the light source, the load application mechanism, and the camera; and a memory, wherein the controller is configured to: carry out the method of claim 1.  Morris et al teaches further this feature, i.e. a device for measuring luminescence stress (fig. 2) comprising: a light source configured to irradiate the stress luminescent material (fig. 2, items 52, 56); a load application mechanism configured to apply a load to the sample (fig. 2, item 66); a camera configured to image the stress luminescent material (fig. 2, items 62, 60); a controller configured to control the light source, the load application mechanism, and the camera (fig. 2, item 52, fig. 4;, wherein the controller is configured to: carry out the method of claim 1 (fig. 4).  Nagasaki discloses controllers with a memory (fig. 1, item 102, 106). 

Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al in view of Gornick et al and Nagasaki et al, as applied to claism 1 and 6 above, and further in view of U.S. Patent No. 9085052 (Georgeson et al).
Regarding claim 2, Morris et al (as modified by Gornick et al and Nagasaki et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Morris et al (as modified by Gornick et al and Nagasaki et al)  does not disclose expressly the stress luminescent material is a marker having a pattern capable of specifying a position on a surface of the sample. 
Georgeson et al  discloses the stress luminescent material is a marker, a patch (col. 2, lines 2-10), having a pattern capable of specifying a position on a surface of the sample, a strain pattern that specifies a position of strain on the position of the patch ( col. 1, line 62-col. 1, 2., line 11).
Morris et al (as modified by Gornick et al and Nagasaki et al)  & Georgeson et al are combinable because they are from the same field of endeavor, i.e. inspection of materials with luminescence.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the luminescent patch position in an area.
The suggestion/motivation for doing so would have been to provide a more cost-friendly system by monitoring the most vulnerable areas.
Therefore, it would have been obvious to combine Morris et al (as modified by Gornick et al and Nagasaki et al) with Georgeson et al to obtain the invention as specified in claim 2.
Claim 7 is rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claim 7.  Claim 7 distinguishes from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.
Claims 3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al in view of Gornick et al and Nagasaki et al, as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication NO. 20200174291 (Choi et al).
Regarding claim 3, Morris et al (as modified by Gornick et al and Nagasaki et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Morris et al (as modified by Gornick et al and Nagasaki et al)  does not disclose expressly a step of determining a defect occurred in the sample, based on a change in the second captured image with respect to the first captured image.  
Choi et al discloses a step of determining a defect occurred in the sample, based on a change in the second captured image (after the strain process) with respect to the first captured image (before strain process), (page 3, paragraph 53).  
Morris et al (as modified by Gornick et al and Nagasaki et al)  & Choi et al are combinable because they are from the same field of endeavor, i.e. applying stress to materials in inspection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compare the images to determine a defect.
The suggestion/motivation for doing so would have been to provide a faster system by quickly identifying the areas of interest.
Therefore, it would have been obvious to combine Morris et al (as modified by Gornick et al and Nagasaki et al) with Choi et al to obtain the invention as specified in claim 3.
Claim 8 is rejected for the same reasons as claim 3.  Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claim 8.  Claim 8 distinguishes from claim 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al in view of Gornick et al and Nagasaki et al, as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication NO. 20160216166 (Kwon et al).
Regarding claim 5, Morris et al (as modified by Gornick et al and Nagasaki et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference. Gornick et al discloses, as explained above, discloses acquiring a second captured image with those conditions by imaging the test material in a state in which the load has been removed, after the load (page 5, paragraph 34); and storing the first captured image (before load image) and the second captured image (after load image) in a memory with the stress luminescent image (load image) (page 5, paragraph 45), and Morris et al discloses the stress luminescent material is imaged (fig. 1).
Morris et al (as modified by Gornick et al and Nagasaki et al)  does not disclose expressly the step of applying the load includes a step of applying a repetition load to the sample, and wherein the step of acquiring the second captured image includes a step of acquiring the second captured image each time the repetition load of a predetermined number of times is applied.
Kwon et al discloses the step of applying the load includes a step of applying a repetition load to the sample (page 4, paragraph 50), and wherein the step of acquiring the second captured image includes a step of acquiring the second captured image each time the repetition load of a predetermined number of times is applied (page 4, paragaprh 50, Page 3, paragraph 48).  
Morris et al (as modified by Gornick et al and Nagasaki et al)  & Kwon et al are combinable because they are from the same field of endeavor, i.e. testing materials.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to repeatedly test the material.
The suggestion/motivation for doing so would have been more robust system by testing durability.
Therefore, it would have been obvious to combine Morris et al (as modified by Gornick et al and Nagasaki et al) with Kwon et al to obtain the invention as specified in claim 5.
Claim 10 is rejected for the same reasons as claim 5.  Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claim 10.  Claim 10 distinguishes from claim 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
 


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 9 contain allowable subject matter regarding the step of applying the load includes a step of applying a bending load to the claimed flexible sample, and wherein the stress luminescent measurement method further comprising the steps of: acquiring a relation between stress luminescence intensity and a bending angle of the sample, based on the stress luminescence image; and identifying, by referring to the relation, the bending angle when the defect occurred, while also using the determining a defect occurred in the sample based on a change in the claimed second captured image with respect to the first captured image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/29/2022